Citation Nr: 0423763	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-07 324	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling from February 1, 
2000, to March 4, 2002, 70 percent disabling from January 1, 
2003, to October 27, 2003, and again 70 percent disabling as 
of January 31, 2004 

(The veteran had a maximum 100 percent rating during the 
intervening periods)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from May 
1966 to August 1972.

In September 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, granted a 
temporary total rating of 100 percent for the veteran's PTSD 
because he recently had been hospitalized for more than 21 
days for treatment of the condition in January 2000.  See 38 
C.F.R. 4.29 ("paragraph 29").  The RO also determined, 
however, that his prior 50 percent rating for his PTSD would 
resume upon termination of the temporary total rating.

Subsequent rating decision's granted a temporary total rating 
from March 5, 2002 to December 31, 2002; a 70 percent rating 
from January 1, 2003, to October 27, 2003; another temporary 
total rating from October 28, 2003, to January 30, 2004; 
and another 70 percent rating as of January 31, 2004.

The decision below will effectively assign a higher 70 
percent rating for the only remaining period, from February 
1, 2000 to March 4, 2002, when the veteran did not have 
either a 70 percent rating or a temporary 100 percent rating.  
However, the Board must undertake additional development to 
determine whether he also is entitled to a rating higher than 
70 percent (i.e., a 100 percent rating) for the times when he 
did not have this maximum possible rating.  This issue will 
be addressed in the REMAND following the ORDER.  The REMAND 
to the RO will be via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDING OF FACT

As a result of his PTSD, the veteran experiences chronic 
depression, suicidal ideation, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships; these symptoms, in turn, 
cause occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria have been met for a 70 percent rating for the 
PTSD from February 1, 2000, to March 4, 2002.  38 U.S.C.A. 
1155, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. 3.102.  
3.156(a), 3.159 and 3.326 (2003).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations, including the 
notice and duty to assist provisions, are applicable to the 
claim on appeal.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

Since, in this decision, the Board is granting a higher 70 
percent rating for the veteran's PTSD for the period from 
February 1, 2000, to March 4, 2002, and remanding the issue 
of his entitlement to an even higher rating of 100 percent 
for the times when he did not have this maximum rating, any 
failure to notify or assist him pursuant to the VCAA, at this 
juncture, is inconsequential and, therefore, at most, merely 
harmless error.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Valiao v. Principi, 17 Vet. App 229 (2003); Bernard 
v. Brown, 4 Vet. App. 384 (1993); ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In August 1993, the veteran applied for service connection 
for PTSD.  A June 1995 rating decision granted service 
connection for PTSD and assigned an initial 30 percent rating 
retroactively effective from September 1993.  He also was 
granted a temporary total rating of 100 percent for his PTSD 
because he recently had been hospitalized for more than 21 
days for treatment of the condition in August 1993.

A May 1996 decision granted a higher 50 percent rating, 
effective November 1995.

The veteran also more recently was hospitalized for more than 
21 days for treatment of his PTSD, in January 2000.  During 
that hospitalization, he was given a Global Assessment of 
Functioning (GAF) score of 55; his highest GAF score for the 
past year was 60.  In February 2000, he filed a claim 
requesting a higher rating for his PTSD.  And in September 
2000, he again was granted a temporary total rating of 100 
percent under the provisions of § 4.29.

The veteran also was hospitalized from October 27th to 
November 3rd, 2000, for PTSD, depression, alcohol abuse, 
cocaine abuse and a psychosis, not otherwise specified.  He 
had a GAF of only 35, on admission, and 55 at discharge.

The veteran was yet again hospitalized from April 2nd to 9th, 
2001.  His psychiatric history included several suicide 
attempts, slashing his wrists and walking in traffic.  He had 
relapsed into abusing drugs and alcohol.  The diagnoses again 
were PTSD, depression, alcohol abuse, cocaine abuse and a 
psychosis, not otherwise specified.  His GAF again was only 
35, on admission, and 55 at discharge.

The Social Security Administration (SSA) awarded the veteran 
disability benefits, effective September 2002, based on an 
affective disorder and a back disorder.

Records show the veteran was taking medication and receiving 
counseling and drug and alcohol rehabilitation during that 
time.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating - otherwise, 
the lower rating will be assigned.  38 C.F.R. 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But where, as here, the veteran did not timely 
appeal the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, his current level of functional impairment is the 
most important consideration.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this Diagnostic Code, a 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect- 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understandings 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking- disturbances 
of motivation and mood- difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances- inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. 4.130, Diagnostic Code 9411 (2003).



In statements and testimony, the veteran and his 
representative contend that his PTSD is more severe than 
currently evaluated and should, at least, be rated as 
70 percent disabling.  As support of his claim for a higher 
rating, the veteran cites his frequent hospitalizations for 
treatment of his PTSD and the fact that he was awarded SSA 
disability benefits partly due to this condition - aside 
from his back disability.  He acknowledges there are 
occasions when his PTSD symptomatology appears to have 
lessened, but still, more often than not, his symptoms are 
severe.  He says he has chronic sleep impairment and 
difficulty handling stress, anxiety, and rage/anger, is 
socially withdrawn and isolated, and has two failed 
marriages, all because of the extent of his PTSD.

The veteran had most of the symptomatology required for a 70 
percent rating from February 1, 2000, to March 4, 2002.  Even 
then, he had occupational and social impairment with 
deficiencies in most areas and had symptoms of 
suicidal ideation, depression, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  It is not required that he 
have had each and every symptom listed for a higher rating to 
receive one.  Neither is the list of symptoms for the higher 
rating all inclusive - rather, it is merely intended to 
provide examples of the type and degree of symptoms, or their 
effects, that would justify a higher rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  See also Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).

During the relevant time period at issue, the veteran 
received GAF scores of 35 and 55 during two hospitalizations.  
Although the GAF scores do not fit neatly into the rating 
criteria, they are probative evidence to be considered 
nonetheless.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
A GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).  According to 
DSM-IV, GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Whereas 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  
And even lower scores ranging from 31 to 40 indicate some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

The above cited medical evidence shows that it is just as 
likely as not that the veteran's lower GAF scores (indeed, as 
low as 35) approximate his overall mental status attributable 
to his PTSD as do his higher GAF scores (of 55, 60, etc.).  
And when, as here, the evidence is about evenly balanced for 
and against the claim, the veteran is given the benefit of 
the doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. 4.3.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  This, in turn, means he 
is entitled to a higher rating of at least 70 percent from 
February 1, 2000, to March 4, 2002.

But this increase in the evaluation of the veteran's PTSD 
does not represent the absolute maximum rating available for 
this disability.  So his claim for an even higher rating 
(i.e., at the 100 percent level, for the times when he did 
not have the maximum rating) is still in dispute.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  However, as alluded to 
earlier, the evidence currently of record is simply 
insufficient to make this determination, so further 
development of this issue is being initiated by the Board in 
the REMAND following the ORDER.


ORDER

A higher 70 percent rating is granted for the PTSD from 
February 1, 2000, to March 4, 2002, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

The veteran has not been provided an examination to determine 
the severity of his PTSD during the course of his current 
appeal.  "In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim."  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i) (2003).  
The Board finds that such an examination should be scheduled 
to determine if he is entitled to an evaluation higher than 
70 percent for his PTSD.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any recent treatment or evaluation for 
mental illness, including PTSD, which are 
not currently on file.

2.  Schedule the veteran for a 
psychiatric examination to determine the 
severity of his PTSD.  And to facilitate 
making this determination, send the 
claims folders to the examiner for a 
review of the veteran's pertinent medical 
history.

The examiner should comment on the 
presence or absence of any of the 
following symptoms: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientations to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 

The Board notes that SSA has found the 
veteran to be totally disabled and 
unemployable due to an affective disorder 
and low back disability, with his PTSD 
listed as a secondary condition.  The 
examiner therefore should render an 
opinion indicating whether the veteran 
manifests total occupational or social 
impairment solely due to his service-
connected PTSD, without considering the 
symptomatology from his nonservice-
connected disability.  

The examiner should also render a multi-
axial diagnosis, including assigning a 
GAF score and explaining what the score 
means.  If more than one psychiatric or 
personality disorder is diagnosed, 
the examiner should expressly indicate 
whether it is possible to distinguish the 
symptomatology attributable to the 
service-connected PTSD from that 
attributable to any other psychiatric 
impairment (including any diagnosed 
personality disorder) that is not service 
connected; and, if so, indicate the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected PTSD.  The examiner 
should clearly indicate if it is not 
possible to separate the symptoms and 
effects of the PTSD from any other 
psychiatric disability.  An opinion 
should also be rendered regarding whether 
any separately diagnosed disorders are 
deemed caused or aggravated by the 
veteran's PTSD.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth. 

3.  Then readjudicate the veteran's claim 
for a rating higher than 70 percent for 
his PTSD (note:  the only remaining 
periods at issue are those when he did 
not have the maximum 100 percent rating).  
If benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



